          Case 1:09-cr-00415-VEC Document 323 Filed 08/19/21 Page 1 of 5

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 8/19/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA,                                      :
                                                                :   09-CR-415 (VEC)
                 -against-                                      :
                                                                :        ORDER
 ANTONIO ROSARIO,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 6, 2020, Mr. Rosario filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A), Dkt. 281;

        WHEREAS on June 11, 2020, the Court denied Mr. Rosario’s motion for compassionate

release because the 18 U.S.C. § 3553(a) factors outweighed any extraordinary and compelling

circumstances that may have existed and mitigated against a reduction of his sentence, Dkt. 297;

        WHEREAS on September 16, 2020, Mr. Rosario submitted a renewed request for

compassionate release, Dkt. 301;

        WHEREAS on November 25, 2020, the Court denied Mr. Rosario’s renewed motion for

compassionate release, concluding that, even though his medical conditions, considered in the

context of the COVID-19 pandemic, constituted extraordinary and compelling reasons

supporting a reduction in his sentence, his “exceptionally lengthy history of criminal behavior

and poor institutional adjustment” still tipped the section 3553(a) factors against an early release,

Dkt. 307 at 3;

        WHEREAS on December 10, 2020, Mr. Rosario filed a motion requesting

reconsideration of the Court’s decision to deny his renewed motion for compassionate release,

Dkt. 309;
         Case 1:09-cr-00415-VEC Document 323 Filed 08/19/21 Page 2 of 5




       WHEREAS on December 24, 2020, the Court denied Mr. Rosario’s request for

reconsideration, stating that, despite Mr. Rosario’s continued recent good behavior while

incarcerated, the totality of his criminal history and disciplinary record still weighed against a

sentence reduction, Dkt. 311;

       WHEREAS the Court also stated that “if the conditions of confinement and the infection

rate within BOP facilities have not improved as a result of increased testing or the forthcoming

vaccine, the Court would be willing to reconsider Mr. Rosario’s request for a sentence reduction

to the extent he completes a 24-month period free of any disciplinary infractions,” id. at 5;

       WHEREAS on February 22, 2021, the Second Circuit issued its mandate affirming Mr.

Rosario’s conviction and sentence and the Court’s June 11, 2020 denial of Mr. Rosario’s motion

for compassionate release, Dkt. 315;

       WHEREAS on June 17, 2021, Mr. Rosario filed another renewed motion for

compassionate release, citing, inter alia, his continued track record of infraction-free behavior in

the preceding months, his litany of medical conditions that have purportedly gone untreated in

Bureau of Prisons (“BOP”) custody during the pandemic, the harshness of his incarceration

during the pandemic, and the proximity of his scheduled release from prison to a halfway house,

Def. Mem., Dkt. 318; see also Def. Reply, Dkt. 322;

       WHEREAS the Government continues to oppose Mr. Rosario’s request for a sentence

reduction, arguing that the section 3553(a) factors continue to militate against early release,

Gov’t Opp., Dkt. 320; and

       WHEREAS this Court has broad discretion when deciding a motion pursuant to 18

U.S.C. § 3582(c), but must determine whether (i) extraordinary and compelling reasons exist to

grant such relief, and (ii) whether a sentence reduction would be consistent with the sentencing




                                                2 of 5
         Case 1:09-cr-00415-VEC Document 323 Filed 08/19/21 Page 3 of 5




factors set forth in 18 U.S.C. § 3553(a), see United States v. Brooker, 976 F.3d 228, 234–35 (2d

Cir. 2020);

       IT IS HEREBY ORDERED that Mr. Rosario’s renewed motion for compassionate

release is GRANTED. Mr. Rosario’s sentence will be reduced to time served plus three weeks to

allow the Probation Department to arrange for Mr. Rosario’s transfer to a halfway house.

       Having previously conceded that Mr. Rosario’s medical conditions qualify as

extraordinary and compelling circumstances, the Government does not appear to withdraw its

concession on his renewed motion. See Gov’t Opp. at 3. Similarly, the Court reiterates its

conclusion that Mr. Rosario has presented extraordinary and compelling circumstances

warranting a sentence reduction, notwithstanding his having received a COVID vaccine and the

significantly lower case rates within BOP facilities, including at FCI Hazelton. As the Delta

variant has proven, this pandemic is far from over, and the effectiveness of the COVID vaccines

against new variants, especially for individuals with a variety of recognized comorbidities, such

as Mr. Rosario, is still unknown. Moreover, Mr. Rosario presents with a host of other medical

conditions for which he believes he is not receiving adequate attention due to modified BOP

operations on account of the pandemic. See Def. Mem. at 2–3; see also Med. Records. Finally,

as the Court has previously noted, Mr. Rosario has undoubtedly suffered through harsher

conditions of confinement than initially anticipated, which supports the Court’s conclusion that

he has demonstrated extraordinary and compelling justifications for his release. See United

States v. Romero, No. 15-CR-445-18, 2021 WL 1518622, at *4 (S.D.N.Y. Apr. 16, 2021)

(finding that the pandemic had subjected defendant “to far more restrictive conditions of

confinement” and recognizing “that a day spent in prison custody in exceptionally arduous




                                              3 of 5
         Case 1:09-cr-00415-VEC Document 323 Filed 08/19/21 Page 4 of 5




conditions [such as those that have existed during the pandemic] is properly viewed as equivalent

to more than a day in ordinary custody”).

       The Court is also convinced that a confluence of conditions now existing tilt the section

3553(a) factors in favor of an early release. To his credit, Mr. Rosario has continued to engage

in positive behavior for more than two full years, the minimum period of infraction-free behavior

that the Court deemed necessary before it would again consider whether to grant Mr. Rosario

compassionate release. See Dkt. 311 at 5. During this period, Mr. Rosario has also earned

commendations from his BOP supervisors. See Dkt. 322-1. The Court does not disagree with

the Government that Mr. Rosario’s “violent history has not changed . . . [, n]or has his long

record of poor institutional adjustment.” Gov’t Opp. at 3. But nothing can erase that history.

Instead, the Court credits Mr. Rosario for continuing to demonstrate that he has turned a corner

— hopefully for good — toward a clean and positive lifestyle after years of falling victim to

impulses of violence and criminal behavior.

       Mr. Rosario is presently scheduled to be released to a halfway house on or around

November 23, 2021. See Def. Reply at 1. Accordingly, by granting Mr. Rosario’s request for

compassionate release and ordering him to spend a period of up to eight months at a halfway

house as a special condition of supervised release, the Court is, in effect, reducing his sentence

by only three months. In light of the enhanced punishment that Mr. Rosario has experienced on

account of BOP-instituted restrictions during the COVID pandemic, a modest three-month

sentence reduction does not undermine the goals of deterrence or ensuring a sentence

commensurate with Mr. Rosario’s criminal conduct.

       Finally, the Court believes that the conditions of supervised release to which Mr. Rosario

will be subject should minimize the risk that Mr. Rosario will pose a danger to the community.




                                               4 of 5
         Case 1:09-cr-00415-VEC Document 323 Filed 08/19/21 Page 5 of 5




Upon the expiration of the special condition of supervised release of up to eight months’

residence in a halfway house, the Court expects that Mr. Rosario will abide closely by the terms

of his supervision, including maintaining full-time employment.

       For the foregoing reasons, Mr. Rosario’s request for compassionate release is

GRANTED. Mr. Rosario’s sentence is reduced to time served, plus three weeks to allow the

Probation Department to arrange for his transfer to a halfway house. The Court imposes two

new special condition of supervision as follows: (1) “Upon release from custody, you must

reside in a Community Corrections Center as directed by the Probation Officer until the sooner

of eight months or until you have held verifiable full time employment (defined as at least 35

hours per week) for four months.”; and (2) “You shall submit your person, and any property,

residence, vehicle, papers, computer, other electronic communication, data storage devices,

cloud storage or media, and effects to a search by any United States Probation Officer, and if

needed, with the assistance of any law enforcement. The search is to be conducted when there is

reasonable suspicion concerning violation of a condition of supervision or unlawful conduct by

the person being supervised. Failure to submit to a search may be grounds for revocation of

release. You shall warn any other occupants that the premises may be subject to search pursuant

to this condition. Any search shall be conducted at a reasonable time and in a reasonable

manner.” All special conditions of supervision imposed at the time of sentence remain in effect.

       The Clerk of Court is respectfully requested to terminate the open motion at Dkt. 318.


SO ORDERED.
                                                       _________________________________
                                                            _____________________________
Date: August 19, 2021                                        VALERIE CAPRONII
      New York, NY                                           United States District Judge




                                              5 of 5
